Title: To Thomas Jefferson from Jean Claude de la Métherie, 14 February 1789
From: Le Métherie, Jean Claude de
To: Jefferson, Thomas



Monsieur
rue St nicoise no. 10 14 fev.

L’approbation que vous aves donné à mon memoire sur la convocation de nos etats generaux m’a flatté infiniment, parce que personne ne peut mieux en juger que vous. Vous verres par Celui que j’ai l’honneur de vous Envoier combien nous sommes eloignés du but dont nous paroissions si proches. Helas! la nature ne veut pas le bonheur des etres qu’elle a placé sur notre malheureuse planette. Vous scaves que c’est une des enigmes les plus inexplicables pour la philosophie. Voies ce que j’en ai dit dans mes principes de la philosophie naturelle.
Que reste-il à faire au philosophe? repandre des lumieres.
Je suis avec respect Monsieur Votre tres humble et obeissant Serviteur

De La Metherie

